NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-1092-15T2

SOPHIA ARCE-PINTO,
f/k/a SOPHIA A. ARCE,

        Plaintiff-Appellant,
v.

MULHARE ALCIUS,

        Defendant-Respondent.


              Argued March 1, 2017 – Decided             March 27, 2017

              Before    Judges    Fuentes,    Carroll     and   Gooden
              Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Essex
              County, Docket No. FD-07-0355-10.

              Adamo Ferreira argued the cause for appellant
              (DeGrado Halkovich, LLC, attorneys; Mr.
              Ferreira and Felicia Corsaro, on the brief).

              Wilfredo   Benitez        argued     the     cause   for
              respondent.

PER CURIAM

        Plaintiff Sophia Arce-Pinto appeals from a series of orders

entered by the Family Part with respect to the parties' ongoing

custody      and   parenting     time   dispute.     Specifically,       plaintiff
appeals from the (1) May 15, 2015 order that, among other things,

denied her motion to modify the parties' existing parenting time

schedule, denied her request to submit the dispute to mediation,

and awarded defendant Mulhare Alcius additional parenting time;

(2) August 19, 2015 order denying plaintiff's motion to recuse the

trial judge and vacate the court's prior orders; (3) September 28,

2015 order clarifying and enforcing the May 15, 2015 order; and

(4) October 26, 2015 order awarding counsel fees to defendant.1

     After reviewing the record before the Family Part, we agree

with plaintiff's argument that the trial court erred in failing

to refer the parties' dispute to mediation as required under Rule

5:8-1.    Consequently, we reverse the May 15, September 28, and

October   26,   2015   orders   and    remand   for   further   proceedings

consistent with this opinion.         We affirm as to the August 19, 2015

order denying recusal.

                                      I.

     The parties, who were never married, have a daughter who was

born in November 2005.     On November 13, 2012, the parties entered

into a consent order pursuant to which they agreed to continue

sharing joint legal custody and plaintiff was to remain the parent



1 The October 26, 2015 order also denied plaintiff's motion to
stay the prior orders.     That issue was rendered moot by our
December 28, 2015 order granting a stay pending this appeal.

                                       2                            A-1092-15T2
of primary residence.          Defendant was granted parenting time on

alternate weekends from Friday to Monday, and on Wednesdays from

5:30 p.m. until 8:00 p.m.

       Plaintiff    subsequently       moved      for   reconsideration     and        to

enforce litigant's rights with respect to the November 13, 2012

order, while defendant cross-moved for attorney's fees.                              The

parties submitted their disputes to mediation, which resulted in

a   comprehensive        sixteen-page       Shared   Parenting     Plan   Agreement

(SPPA).     The SPPA provided that the parties would have joint legal

and physical custody of the child, and, in addition to setting a

"regular parenting schedule," it also made detailed provision for

parenting time during the child's summer vacation, on holidays,

and during special events.              The SPPA was incorporated into a

consent order entered on June 12, 2013.

       On   July   24,    2014,   plaintiff       moved    to   modify    the     SPPA.

Specifically, plaintiff sought to amend the alternate weekend

parenting time from Friday to Sunday night; to eliminate the

Wednesday evening parenting time; and to amend the summer parenting

time schedule.      In her supporting certification, plaintiff averred

that   defendant    failed     to    consistently       exercise    his   Wednesday

evening parenting time; that defendant's wife or other family

members     transported     the     child    to   school   on   Monday    following

defendant's alternate weekend parenting time; and that defendant

                                            3                                   A-1092-15T2
enrolled the child in summer camp during the summer vacation

period.      Plaintiff also alleged that defendant refused to mediate

these disputes, as suggested by the terms of the SPPA.

       Defendant opposed plaintiff's motion and filed a counterclaim

seeking sole custody.                The court heard oral argument on the

opposing applications on October 10, 2014.                        Plaintiff, through

counsel, argued that defendant was failing to abide by the terms

of the SPPA, was enrolling the child in activities that encroached

on plaintiff's parenting time, and that the parties were unable

to communicate on these issues.                    Plaintiff's counsel reiterated

that   a     request   had     been    made       to   return   to    mediation,      which

defendant had refused unless plaintiff paid the entire mediator's

fee.       Defendant,        also    represented        by    counsel,     sought     equal

parenting time as an alternative to his request for sole custody.

Defendant alleged that it was plaintiff who was breaching the

SPPA, and that she failed to include him in the decision-making

process or inform him of special events, such as the child's recent

First Communion ceremony.

       The    Family    Part        judge   found       the     parties'    failure        to

communicate with each other was "egregious."                         In her October 10,

2014 order, the judge did not address the mediation issue. Rather,

she    continued       the    prior     orders         in    effect    pending   further



                                              4                                     A-1092-15T2
proceedings, and ordered both parties and the child to submit to

a psychological evaluation within sixty days.

      The psychologist, Mark J. Friedman, Ph.D., met three times

with each of the parties and once with the child.               In his April

6, 2015 report, Dr. Friedman noted that both parties "appear to

be doing an admirable job in co-raising [the child, who] enjoys

her time with both parents and appears to be a happy, well-

mannered, engaging child."        Accordingly, Dr. Friedman opined that

the   SPPA    was   still   "reasonable    and   appropriate.    It   is    the

implementation of that detailed schedule that seems to be the

issue at times.         Both parents still feel they are not adequately

consulted on important issues regarding their child."              Referring

to the SPPA, Dr. Friedman concluded "if it's not broken, no need

to fix it . . . [b]ut the parents must do a far better job of

communicating with one another for the betterment of [the child's]

future welfare."

      The court conferenced the matter with counsel on May 4, 2015.

Absent an agreement, counsel were directed to provide additional

submissions prior to a plenary hearing that was scheduled for May

15, 2015.       On May 12, 2015, defendant's counsel submitted a

memorandum to the court documenting defendant's concerns about the

child's      academic    progress,   followed    by   a   supplemental     memo

forwarding additional documentation the next day.                Plaintiff's

                                       5                              A-1092-15T2
counsel submitted a legal memorandum on May 14, 2014, contending

that: (1) no plenary hearing was necessary because defendant failed

to establish changed circumstances or a genuine and substantial

factual dispute regarding the welfare of the child; (2) the case

was required to be referred to mediation pursuant to Rules 5:8-1

and 1:40-5; and (3) the court should have set a discovery schedule

prior to scheduling a plenary hearing.

     When the parties appeared on May 15, 2015, the court heard

oral argument of counsel but no testimony was taken.                 The judge

denied defendant's application for sole custody, but modified the

SPPA to grant defendant overnight parenting time every Wednesday,

and each Saturday from 9:00 a.m. until 6:00 p.m. when he did not

have weekend visitation.         The judge denied plaintiff's motion to

modify the SPPA.         Additionally, even though at the outset of the

argument the judge noted, "First, [plaintiff's counsel] has every

right    to    get   a   mediation,"    the   court's    memorializing     order

nonetheless      "denied    [plaintiff's]     counsel['s]    application      for

mediation as counsel had ample time to make a petition for same."

     A        dispute    soon   arose       over   the    parties'     varying

interpretations of the May 15, 2015 order.               Plaintiff contended

that the modification granting defendant additional parenting time

applied only to the regular parenting schedule and not the summer

vacation schedule.         In support of her position, plaintiff relied

                                        6                                A-1092-15T2
on the judge's remark at the conclusion of her decision that

"[v]acation time stays the same."    Defendant in turn contended

that the order amended the SPPA throughout the entire year.    Both

counsel addressed letters to the court requesting clarification

of the order.   On June 5, 2015, the judge's law clerk sent an

email to counsel advising:

               On May 15, 2015, this [c]ourt ordered
          that all terms of the [SPPA] shall remain in
          full force and effect EXCEPT that [defendant]
          is entitled to additional parenting time
          including   overnight   on    Wednesdays   and
          parenting time every other Saturday from 9:00
          a.m. [until] 6:00 p.m. in addition to what has
          already been established by the [SPPA]. The
          [c]ourt did not change the summer or special
          holiday schedules.    Those shall remain the
          same as originally agreed to by the parties
          under the [SPPA].

               Hope this can clear up any confusions
          with respect to the order. If you have any
          additional questions please feel free to
          contact chambers. Thank you.2

     Plaintiff thereafter moved to recuse the judge on the basis

that she had previously served as a member of the Essex County

Board of Chosen Freeholders approximately thirteen years earlier

when defendant's attorney was appointed deputy counsel to the

Board.   Plaintiff also sought to vacate the orders previously


2 We know of no authority permitting law clerks to make definitive
declarations or clarifications about what a trial judge meant in
an order. We take this opportunity to caution trial judges against
the use of such procedure.

                                7                          A-1092-15T2
entered by the judge.       The judge denied the motion on August 19,

2015, setting forth her reasons in a comprehensive eight-page

written opinion. However, the judge reassigned the case to another

judge "out of an abundance of caution."

     Defendant subsequently moved to enforce the May 15, 2015

order.     On September 28, 2015, a second Family Part judge heard

argument    on   the   motion,   including   the   parties'   conflicting

interpretations of the May 15, 2015 order.         The judge noted that

the first judge had entered the order "[a]fter an extensive plenary

hearing."    He concluded "that the intent and the implementation

of the May 15th order was intended to be every Wednesday, along

with every Saturday . . . when [] defendant did not have the child

for the full weekend."       The judge entered a memorializing order

finding plaintiff in violation of litigant's rights by refusing

to implement the provisions of the May 15, 2015 order during the

summer vacation period.      In addition to ordering make-up parenting

time, the judge agreed to entertain an award of counsel fees upon

submission of an updated affidavit of services from defendant's

attorney.    On October 26, 2015, the judge issued an order and a

statement of reasons awarding defendant a $2755 counsel fee.

                                    II.

     On appeal, plaintiff renews the arguments she presented to

the trial court.       With respect to the May 15, 2015 and August 19,

                                     8                            A-1092-15T2
2015 orders, she argues that: (1) there was no showing of changed

circumstances      affecting     the   welfare    of   the   child   to   justify

modifying the SPPA; (2) the hearing conducted was not a plenary

hearing because it lacked formality and deprived plaintiff of a

meaningful opportunity to conduct discovery and examine witnesses;

(3) the court failed to order mediation as mandated by Rule 5:8-

1; and (4) the first judge should have recused herself, rescinded

her May 15, 2015 order, and awarded her attorney's fees. Regarding

the September 28, 2015 and October 26, 2015 orders, plaintiff

contends that the second judge erred in clarifying and enforcing

the May 15, 2015 order and awarding defendant counsel fees.

     We    begin    our    analysis    by   reiterating       that   we   provide

substantial deference to the Family Part's findings of fact because

of that court's special expertise in family matters.                  Cesare v.

Cesare, 154 N.J. 394, 411-12 (1998).              Thus, "[a] reviewing court

should uphold the factual findings undergirding the trial court's

decision   if   they      are   supported   by    adequate,    substantial     and

credible evidence on the record."                MacKinnon v. MacKinnon, 191

N.J. 240, 253-54 (2007) (quoting N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 279 (2007))(alteration in original).                 While

no special deference is accorded to the judge's legal conclusions,

Manalapan Realty v. Manalapan Twp. Comm., 140 N.J. 366, 378 (1995),

we "'should not disturb the factual findings and legal conclusions

                                        9                                 A-1092-15T2
of the trial judge unless . . . convinced that they are so

manifestly unsupported by or inconsistent with the competent,

relevant   and   reasonably     credible       evidence   as   to    offend      the

interests of justice' or when we determine the court has palpably

abused its discretion."        Parish v. Parish, 412 N.J. Super. 39, 47

(App. Div. 2010) (quoting Cesare, supra, 154 N.J. at 412).                         We

"reverse only to 'ensure that there is not a denial of justice'

because the family court's 'conclusions are [] "clearly mistaken"

or "wide of the mark."'"       Id. at 48 (quoting N.J. Div. of Youth &

Family Servs. v. E.P., 196 N.J. 88, 104 (2008)) (alteration in

original).

     Generally,     when   courts        are    confronted     with        disputes

concerning custody or parenting time, the court's primary concern

is the best interests of the child.            See Sacharow v. Sacharow, 177

N.J. 62, 80 (2003); Wilke v. Culp, 196 N.J. Super. 487, 497 (App.

Div. 1984), certif. denied, 99 N.J. 243 (1985).                The court must

consider "what will 'protect the safety, happiness, physical,

mental and moral welfare of the child.'" Mastropole v. Mastropole,

181 N.J. Super. 130, 136 (App. Div. 1981) (quoting Beck v. Beck,

86 N.J. 480, 497 (1981)).       "A judgment, whether reached by consent

or adjudication, embodies a best interests determination."                      Todd

v.   Sheridan,    268   N.J.    Super.     387,    398    (App.     Div.     1993).

Consequently, when a parent seeks to modify a parenting time

                                     10                                     A-1092-15T2
schedule, that parent "must bear the threshold burden of showing

changed   circumstances   which   would   affect   the   welfare   of   the

[child]."    Ibid.

     In the present case, we agree with plaintiff's argument that

the first judge erred in failing to order the parties to mediation

as mandated by Rule 5:8-1.    We recently ruled:

                 With respect to mediation, Rule 5:8-1
            makes clear that "[i]n family actions in which
            the court finds that either the custody of
            children or parenting time issues, or both,
            are a genuine and substantial issue, the court
            shall refer the case to mediation in
            accordance with the provisions of [Rule] 1:40-
            5." (Emphasis added). In order to provide a
            reasonable and meaningful opportunity for
            mediation to succeed, the trial court should
            confer with counsel and thereafter enter a
            case management order: (1) identifying the
            issues the mediator should address to resolve
            the parties' custodial dispute; and (2)
            setting an initial two-month deadline to
            report back as required under Rule 5:8-1, with
            the proviso that this time can be extended "on
            good cause shown."      Ibid.    Although the
            parties are not required to present expert
            opinion   testimony   during   the   mediation
            process, they are free to agree otherwise.
            Ibid.    In short, the court must give the
            parties and the mediator all rights conferred
            under Rule 5:8-1.

                 The case management order must also
            include a clear and definitive date for ending
            the mediation process. Ibid. The trial judge
            is ultimately responsible for the progress of
            any litigation.    The judge thus remains in
            control of the case at all times, and must
            guard against either party abusing the
            mediation process by treating it as [a] tactic

                                  11                               A-1092-15T2
           to delay, frustrate, or otherwise undermine
           the custodial or parenting time rights of the
           adverse party.

           [D.A. v. R.C., 438 N.J. Super. 431, 451-52
           (App. Div. 2014).]

     Here, at a minimum, genuine and substantial parenting time

issues clearly existed between the parties. Both were dissatisfied

with the existing SPPA and sought to modify it.                 The expert

psychologist,      Dr.   Friedman,    identified    issues   regarding      the

implementation of the SPPA and the parties' need for improved

communication for the betterment of the child's future welfare.

The first judge similarly found the parties' failure to communicate

about parenting issues was "egregious."            Accordingly, the matter

should have been referred to mediation pursuant to Rule 5:8-1.

     In arriving at this conclusion, we observe that while the

parties' relationship appears acrimonious, mediation did prove

successful in resolving their past differences.              As we noted in

D.A., supra, "a professionally trained mediator is capable of

creating      an    environment      that   fosters      compromise        over

intransigence,     enabling   these    litigants    to   subordinate     their

emotionally-driven personal interests to the higher needs of their

[daughter] to have both of [her] parents involved in [her] life."

Id. at 452.




                                      12                               A-1092-15T2
     Moreover, we are unable to conclude on this record that

plaintiff     somehow   waived   this   mandatory   mediation   process.

Plaintiff's counsel represented at the outset that he had proposed

that the parties return to mediation, and he reiterated this

position in the legal memorandum he submitted prior to the "plenary

hearing."     It is also difficult to reconcile the first judge's

statement upon commencement of the May 15, 2015 hearing that

plaintiff "has every right to . . . mediation," with her subsequent

rejection of the mediation application as untimely.       Consequently,

we reverse the May 15, 2015 order, and the September 28, 2015

order that purported to clarify and enforce it, and remand for the

trial court to refer this matter to mediation as required under

Rule 5:8-1.

     If mediation fails to resolve the custody and parenting time

issues raised by the parties, the trial court shall consider all

relevant evidence anew.      The court shall accelerate the hearing,

after allowing appropriate time for limited discovery and any

additional submissions by the parties.         We defer to the motion

judge's determination as to whether to schedule a plenary hearing.

Jacoby v. Jacoby, 427 N.J. Super. 109, 123 (App. Div. 2012).            "A

plenary hearing is required when the submissions show there is a

genuine and substantial factual dispute regarding the welfare of

the child[], and the trial judge determines that a plenary hearing

                                   13                            A-1092-15T2
is necessary to resolve the factual dispute."    Hand v. Hand, 391

N.J. Super. 102, 105 (App. Div. 2007); see also Lepis v. Lepis,

83 N.J. 139, 159 (1980) (holding "a party must clearly demonstrate

the existence of a genuine issue as to a material fact before a

hearing is necessary," and noting that "[w]ithout such a standard,

courts would be obligated to hold hearings on every modification

application") (citation omitted).

     Parenthetically, we identify a separate and independent basis

to reverse the September 28, 2015 and October 26, 2015 orders.

Unlike the second judge, we find it far from clear that the

decision awarding defendant increased parenting time was intended

to apply during the summer vacation period as well as the regular

parenting schedule.   Rather, the first judge's remarks at the May

15, 2015 hearing, and her law clerk's June 5, 2015 email purporting

to clarify the judge's ruling, appear to suggest otherwise.        We

are thus unable to conclude that plaintiff's interpretation of the

May 15, 2015 order was erroneous or that she violated it in bad

faith.   Consequently, we reverse the September 28, 2015 order

finding plaintiff in violation of litigant's rights, and the

October 26, 2015 award of counsel fees in favor of defendant.

     Lastly, we conclude that reversal of the first judge's August

19, 2015 order is unwarranted, as the judge's former position did

not give rise to any conflict, real or apparent, and she did not

                                14                          A-1092-15T2
show the requisite hostility or bias against plaintiff.    Suffice

it to say, we find no abuse of discretion in the judge's decision

to deny recusal.    See Panitch v. Panitch, 339 N.J. Super. 63, 67,

71 (App. Div. 2001) (stating recusal rests in the sound discretion

of the trial court, and will be reversed only upon an abuse of

that discretion); see also Jadlowski v. Owens-Corning Fiberglas

Corp., 283 N.J. Super. 199, 221 (App. Div. 1995) (citing Magill

v. Casel, 238 N.J. Super. 57, 63 (App. Div. 1990)) ("The trial

judge is in as good a position as any to evaluate a claim that an

action has the appearance of impropriety."), certif. denied, 143

N.J. 326 (1996).    We do not discern any facts cited by plaintiff

that would lead "a reasonable, fully informed person [to] have

doubts about the judge's impartiality[.]"      DeNike v. Cupo, 196

N.J. 502, 517 (2008).     In any event, the issue appears to have

been rendered moot by the judge's determination to reassign the

case to another judge, and our reversal of the May 15, 2015 order

on other grounds.

     Affirmed in part and reversed and remanded in part for further

proceedings consistent with this opinion.       We do not retain

jurisdiction.




                                 15                         A-1092-15T2